DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 07/11/2022, and 07/15/2022.   Claims 1, and 4-22 are pending in the application. As such, claims 1, and 4-22 have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 07/11/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1, and 4-22 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1, and 4-22 have been fully considered. In response, the previous rejections under 35 U.S.C. 102 and 103 are respectfully reconsidered and withdrawn in view of Applicant’s persuasive Remarks and amendments to Claims 1, 5, 7, 19, 20, 21, and 22 accordingly as filed 07/11/2022, and further upon authorization for Examiner’s Amendment on 09/06/2022.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Applicant’s representative Dan McClure (Reg. No. 38,962) on 09/06/2022 in order to amend claim 19. Said authorization was provided via phone call and follow-up email confirmation received on same aforementioned date.
Please amend claim 19 as follows:
19. (Currently Amended) A method for post-processing an audio signal, comprising:
converting the audio signal into a spectral representation comprising a sequence of spectral frames;
calculating first prediction filter data for a flattening filter characteristic and second prediction filter data for a shaping filter characteristic for a prediction over frequency within a spectral frame;
shaping, in response to the prediction filter data, the spectral frame using the first prediction filter data for the flattening filter characteristic and the second prediction filter data for the shaping filter characteristic to enhance a transient portion within the spectral frame; and
converting a sequence of spectral frames comprising a shaped spectral frame into a time domain,
wherein the calculating comprises: 
calculating an autocorrelation signal, 
windowing the autocorrelation signal with a window comprising a first time constant to acquire a first result signal, 
calculating the first prediction filter data from the first result signal, 
windowing the autocorrelation signal with a window comprising a second time constant to acquire a second result signal, and 
calculating the second prediction filter data from the second result signal, 
wherein the second time constant is greater than the first time constant.



Allowable Subject Matter
6.	 Claims 1, and 4-22 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Herre et al., (J. Herre, E. Allamanche, K. Brandenburg, M. Dietz, B. Teichmann, and B. Grill, "The Integrated Filterbank Based Scalable MPEG-4 Audio Coder," Paper 4810, (1998 September.)), hereinafter referred to as HERRE1, already of record.

    PNG
    media_image1.png
    374
    830
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    786
    503
    media_image2.png
    Greyscale
HERRE1 discloses, see e.g., how “…time signal is first decomposed into its spectral components which are evaluated by the psychoacoustic model. This module also makes a decision on the appropriate window switching sequence which is applied to each frame controlling the transform length of the MDCT analysis filter bank….” Further, HERRE1 additionally addresses, see e.g., “…carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…” “…in the spectral normalization process, a linear predictive coding (LPC) spectral estimation scheme, a periodic component extraction scheme, a Bark-scale spectral estimation scheme, and a power estimation scheme are carried out sequentially….” Furthermore, HERRE1 teaches, see e.g., how its “…Temporal Noise Shaping (TNS) tool optionally allows to exercise some control over the temporal fine structure of the quantization noise within each filterbank window…providing a better encoding of pitch-based and transient signals (e.g. speech)…is achieved by carrying out a prediction on the spectral coefficients across frequency and coding the residual spectral coefficients in place of the original ones…,” “…noise shaping capability provided by the TNS tool is utilized in the AAC enhancement layer only which provides sufficient bit rate to transmit the associated side information for 
    PNG
    media_image3.png
    376
    814
    media_image3.png
    Greyscale
the TNS filter coefficients…,” and how, see e.g., “…after the spectral reconstruction of the TwinVQ layer, TNS filtering is applied to the obtained spectrum since the coding process of the core layer was done on the unfiltered spectrum. After the AAC inverse quantization, the addition of the two spectra is performed considering the FSS control information. The inverse TNS filter is then applied to the composite spectrum to compute the reconstructed spectrum. Finally, an inverse MDCT filter bank maps back the spectral data into a time signal using a synthesis window and overlap / add techniques…” (See e.g., HERRE §§ 2, 3, 5.1-5.3, Figs. 2, 4, 5).
 Herre et al., (J. Herre, and JA. D.. Johnston, "Enhancing the Performance of Perceptual Audio Coders by Using Temporal Noise Shaping (TNS)," Paper 4384, (1996 November.)) hereinafter referred to as HERRE2, already of record.
HERRE2 discloses, see e.g., how“…input signal is decomposed into spectral coefficients by a high-resolution filterbank / transform. Based on the computed spectral coefficients a standard LPC calculation is carried out (e.g. forming of the autocorrelation matrix and using a Levinson-Durbin recursion) on the spectral coefficients belonging to the target frequency range (e.g. 1.5 - 20 kHz). This is done for the highest permitted order of the noise shaping filter (e.g. 20). If the calculated prediction gain exceeds a certain threshold Temporal Noise Shaping is activated…,” and “…apply[ing] a dynamic gain modification (gain control process) …” and furthermore (See e.g. “…using Temporal Noise Shaping (TNS)…” with capabilities of Adaptive Filterbanks “…in the following way: applying TNS is equivalent to adaptively adjusting the time window of the filterbank which in turn influences the frequency response of the filterbank’s prototype filter. For transient signals, the equivalent window shape is modified heavily and the filter curve gets "widened". In this case, the filterbank’s increased temporal resolution is not represented by a number of timely subsequent spectral coefficients but by a multitude of coefficients of the same time instant corresponding to largely overlapping (widened) frequency bins. Thus, the frequency (and time) resolution is adjusted adaptively to the input signal. This enables the interpretation of the combination of filterbank and adaptive prediction filter as a continuously adaptive filterbank as opposed to the classic “switched filterbank” approach. In fact, this type of adaptive filterbank dynamically provides a continuum in its behavior between a high-resolution filterbank (for stationary signals) and a low-resolution filterbank (for transient signals) and therefore approaches the requirements mentioned above for the optimum filterbank for a given input signal…” (See e.g., HERRE2 pp. 5-12).
Nevertheless, it is earnestly noted that in consideration of the aforementioned presented teachings in HERRE1 and HERRE2, said teachings are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 5, 7, and 19-22 as specifically recited and amended.
In consideration of the teachings provided in HERRE1 and HERRE2 references, and notwithstanding, said aforementioned teachings in HERRE1 and HERRE2 references are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 5, 7, and 19-22 correspondingly.
Similarly, dependent Claims 4, 8, 9, 10, 13, 14, 15, 16, 17, 18; 6, 12; and 11 further limit allowable independent Claims 1, 5, 7 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

    PNG
    media_image4.png
    510
    527
    media_image4.png
    Greyscale
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lapierre et al., (Lapierre, J., LEFEBVRE, R., MABILLEAU, P., & PLOURDE, É. (2016). Amélioration de Codecs Audio Standardisés Avec Maintien de L'interopérabilité (Doctoral dissertation, Université de Sherbrooke)) (French to English Translation), discloses, see e.g., “…existent coders can be better exploited by improving their quality or their bitrate, even within the rigid constraints posed by established standards. Three aspects are studied, being the enhancement of the encoder, the decoder and the bit stream. In every case, the compatibility with the other elements of the existent coder is maintained. Thus, it is shown that the audio signal can be improved at the decoder without transmitting new information, that an encoder can produce an improved signal without modifying its decoder, and that a bit stream can be optimized for a new application…this thesis shows that even a standard like G.711, which has been deployed for decades, has the potential to be significantly improved after the fact. This contribution has even served as the core for a new standard embedded coder that had to maintain that compatibility. It is also shown that the subjective and objective audio quality of the AAC (Advanced Audio Coding) decoder can be improved, without adding any extra information from the encoder, by better exploiting the knowledge of the coder model’s limitations. 
Finally, it is shown that the fixed rate bit stream of the AMR-WB+ (Extended Adaptive Multi-Rate Wideband) can be compressed more efficiently when considering a variable bit rate scenario, showing the need to adapt a coder to its use case....” (See e.g., Lapierre et al., English Summary, and French-to-English Translation, Figs. 3.4, 3.5). 

    PNG
    media_image5.png
    201
    975
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    670
    1073
    media_image6.png
    Greyscale


 


    PNG
    media_image7.png
    436
    1104
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    639
    1061
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    779
    601
    media_image9.png
    Greyscale







Please, see additional references in form PTO-892 for more details.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656